UNITED STATES COURT OF APPEALS
            For the Fifth Circuit



                No. 00-11235



               JEROME LYONS,

                                   Plaintiff-Appellant,


                   VERSUS


            LAMB COUNTY, ET AL.,

                                             Defendants,


LAMB COUNTY; JERRY COLLINS; LINDA LIGHTFOOT,
 Individually and in her Official Capacity,

                                   Defendants-Appellees.




                No. 00-11247



               JEROME LYONS,

                                    Plaintiff-Appellee,


                   VERSUS


            LAMB COUNTY, ET AL.,

                                             Defendants,
      PANDY ALEMAN, Individually and in her Official Capacity,

                                               Defendant-Appellant.




            Appeals from the United States District Court
                  for the Northern District of Texas
                           (5:99-CV-320-C)
                           October 2, 2001
Before JONES, SMITH, and DeMOSS, Circuit Judges.

PER CURIAM:*

      These consolidated cases involve a civil suit against Sheriff

Jerry Collins, Jail Administrator Linda Lightfoot, Jailer Pandy

Aleman, and Lamb County, Texas, which was initiated by inmate

Jerome Lyons alleging violations of his constitutional rights

pursuant to 42 U.S.C. § 1983.    The district court granted motions

for summary judgment on behalf of Lamb County and Sheriff Collins,

in his official capacity, finding no genuine issues of material

fact on any theory of municipal liability. The district court also

granted a motion for summary judgment on behalf of Linda Lightfoot,

in her individual and official capacities based on qualified

immunity.   As a result, the district court issued a final judgment

as to all claims alleged against Sheriff Collins, Linda Lightfoot,

and Lamb County. However, the district court denied Pandy Aleman's



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                  2
motion for summary judgment.       The district court found that there

was a genuine issue of material fact regarding Pandy Aleman's

conduct immediately after she witnessed Jerome Lyons and Eddie

Rowton naked in their cell.

     Jerome Lyons appeals the district court's grant of summary

judgment in favor of Sheriff Collins, Linda Lightfoot, and Lamb

County.    Pandy Aleman appeals the district court's denial of her

motion for summary judgment. We review a grant of summary judgment

de novo, applying the same standards as the district court, while

viewing all disputed facts and reasonable inferences "in the light

most favorable to the nonmoving party."         Duffy v. Leading Edge

Prods., 44 F.3d 308, 312 (5th Cir.1995).          Summary judgment is

appropriate only where "there is no genuine issue of material fact

and . . . the moving party is entitled to judgment as a matter of

law."     FED. R. CIV. P. 56(c).    To survive summary judgment, the

nonmoving party must do more than simply allege a material issue of

fact.     Celotex Corp. v. Catrett, 477 U.S. 316, 324 (1986).      The

nonmoving party must "go beyond the pleadings and by her own

affidavits, or by the depositions, answers to interrogatories, and

admissions on file, designate specific facts showing that there is

a genuine issue for trial."    Id. (citing FED. R. CIV. P. 56(e)).

     We have carefully considered Jerome Lyons' claims against Lamb

County, Sheriff Collins, and Linda Lightfoot in light of the entire

record, the parties' respective briefing on the issue in this


                                     3
appeal, and the required standard of review.   We are persuaded that

there are no genuine issues of material fact in those claims.    We

therefore AFFIRM the district court's denial of relief to Jerome

Lyons for the same reasons given by the court in its orders

granting summary judgment to Sheriff Collins, Linda Lightfoot, and

Lamb County, Texas.

     In turning our attention to Pandy Aleman's appeal, we must

note it is well established that “[d]istrict court orders denying

summary judgment on the basis of qualified immunity are immediately

appealable under the collateral order doctrine, notwithstanding

their interlocutory character, when based on a conclusion of law.”

Lukan v. North Forest Indep. Sch. Dist., 183 F.3d 342, 345 (5th

Cir. 1999) (quoting Coleman v. Houston Indep. Sch. Dist., 113 F.3d
528, 531 (5th Cir. 1997)).    Nevertheless, “[i]f disputed factual

issues material to summary judgment are present, the district

court's denial of summary judgment on the basis of immunity is not

appealable.”   Jones v. City of Jackson, 203 F.3d 875, 878 (5th Cir.

2000) (quoting Lampkin v. City of Nacogdoches, 7 F.3d 430, 431 (5th

Cir. 1993)).    After a careful review of the entire record, we

believe the district court correctly concluded that there is a

genuine issue of material fact regarding Pandy Aleman's conduct.

Therefore, we DISMISS for lack of jurisdiction Pandy Aleman's

appeal from the denial of summary judgment on qualified immunity

grounds.


                                 4